PER CURIAM.
We have on appeal the judgments and sentences of the trial court imposing the death penalty upon Roderrick Justin Ferrell. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const. For the reasons expressed below, we vacate the death sentences and reduce the sentences to life imprisonment without the possibility of parole.
Roderrick Justin Ferrell pled guilty to one count of armed burglary, one count of armed robbery, and two counts of first-degree murder for the 1996 murders of Richard Wendorf and Naoma Queen. He was sixteen at the time of the crimes. The trial court sentenced Ferrell to death for the murders.
Subsequently, in Brennan v. State, 754 So.2d 1 (Fla.1999),1 this Court concluded that the imposition of a death sentence on a sixteen-year-old defendant constitutes cruel or unusual punishment in violation of article I, section 17 of the Florida Constitution. Accordingly, we affirm Ferrell’s convictions, vacate his death sentences, and reduce the sentences to life imprisonment without the possibility of parole.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., dissents.

. We reject the State's argument and invitation to revisit this decision.